IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF SOLOMON WILLIAM            : No. 25 WM 2016
WHITE, JR., DECEASED                        :
                                            :
                                            :
PETITION OF: DONALD WHITE                   :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Leave to File Petition for

Reconsideration is DENIED.